In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from a fact-finding and dispositional order of the Family Court, Suffolk County (Freundlich, J.), entered May 13, 2002, which, after fact-finding and disposi*931tional hearings, found that she had permanently neglected the subject child, terminated her parental rights with respect to the child, and transferred custody and guardianship rights of the child to the Commissioner of the Suffolk County Department of Social Services for the purpose of adoption.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court’s finding of permanent neglect is supported by clear and convincing evidence that, despite the petitioner’s diligent efforts, the mother failed to take advantage of the services provided and to otherwise plan for the future of her child (see Social Services Law § 384-b; Matter of Star Leslie W., 63 NY2d 136 [1984]; Matter of Nancy O., 295 AD2d 616 [2002]). Further, the evidence supported the Family Court’s determination that the child’s best interest required termination of the mother’s parental rights and the transfer of custody and guardianship of the child to the Commissioner of the Suffolk County Department of Social Services to free the child for adoption (see Matter of Star Leslie W., supra at 148; Matter of Jeremiah R., 266 AD2d 553, 554 [1999]). Ritter, J.P., Goldstein, Townes and Cozier, JJ., concur.